Title: To Alexander Hamilton from Ninian Pinkney, 20 August 1799
From: Pinkney, Ninian
To: Hamilton, Alexander


          
            Sir
            Havre de Grace 20th. Augt. 99
          
          By Order of Colo. Hall I have the Honour to inclose you a statement of the Recruiting Officers Accts. of the 9th. Regt.
          I am Sir with great Respect Your Obt Sert.
          
            Ninn. Pinkney Lieut.
             Pay master 9th. Rgt.
          
          Alexr. Hamilton Esqr Major General
        